The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Current Status of Claims
This action is a response to communication of October 21, 2022. By amendment of October 21, 2022 the Applicant amended claims 1-4, 6, 10-14, 16-17, 30, and 32-33 and canceled claim 15. Claims 18-29, 31 and 34-156 were previously canceled. Therefore, claims 1 to 14, 16-17, 30, and 32-33 remain active in the application. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 to 14, 16-17, 30, and 32-33 have been considered but are moot because the new ground of rejection does not rely at least on some references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Claim Rejections - 35 USC § 103   
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14, 16-17, 30, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Geisner et al. (US Patent Publication Application 2012/0206452) in view of Bradski et al. (US Patent Publication Application 2016/0026253 A1) and further in view of Inomata (US Patent Publication Application 2017/0221185 A1).
	In regard of claim 1, Geisner et al. disclose an apparatus comprising: a processor, and a non-transitory computer-readable storage medium comprising stored instructions (See at least Figures 2C and 3A of Geisner et al. illustrating an apparatus (200) with a processor (202) and storage medium (210) storing instructions as discussed in paragraphs [0008, 0061]), the instructions when executed by the processor, cause the apparatus to: detect one or more positional coordinates from a virtual reality device (See Figures 3A and 5B of Geisner et al. discussing detection coordinates from virtual reality device by (195) as discussed in paragraphs [0096, 0116, 0121]); update a virtual reality rendering based at least in part on simulation of the one or more positional coordinates (See at least Figures 5B-5C of Geisner et al. illustrating updating a virtual reality based on simulation of positional coordinate (537-538) as discussed in paragraphs [0121, 0124]). 
	However, the reference to Geisner et al. does not specifically discuss that a virtual reality device updating a virtual reality rendering based on one or more moving parameters. In the same field of endeavor, Bradski et al. disclose an apparatus (62) updating a virtual reality rendering based on one or more movements (2550) as discussed in paragraphs [0535-0539, 0995] and illustrated at least in Figures 4A, 25 of Bradski et al.  
	Furthermore, even the combination of Geisner et al. and Bradski et al. and particularly, the primary reference to Geisner et al. discloses movement detection as discussed at least in paragraphs [0062, 0091, 0114] performed by position detection sensors (394-395), they do not show the step of determination whether at least one of one or more movement parameters associated with a virtual reality rendering exceeds a first movement threshold; and upon determination that at least one of the one or more movement parameters of the one or more movement parameters exceeds the first movement threshold, dynamically adjust, periphery occlusion associated with the virtual reality rendering to reduce vestibular-ocular conflict and updating a virtual reality rendering based on least in part on simulation of one or more movement parameters.
	In the same field of endeavor, Inomata discloses the apparatus capable to detect movement parameters associated with a virtual reality rendering (S501-S504) which exceed first movement threshold (S505) and dynamically adjust periphery occlusion and reduce vestibular-ocular conflict called by Inomata “VR sickness” (S506-S507) as shown in Figures 5-6 and discussed in paragraphs [0008, 0010, 0037, 0063-0064, 0069] of Inomata.
Therefore, it would be obvious for a person skilled in the art at the time invention was filed to use steps of detection movement shown by Inomata for adjustment of occlusion in Geisner et al. and Bradski et al. in order to provide to a user with more accurate virtual reality experience and reduced VR sickness feature. 
	In regard of claim 2, Geisner et al., Bradski et al. and Inomata and Inomata further disclose the apparatus of claim 1, wherein the first movement threshold is selected from a plurality of physical movement thresholds (See at least Figure 103 of Bradski et al. illustrating the first physical movements as discussed in paragraphs [1044-1046] and Figure 5 of Inomata, reference numerals (S501-S504) and (S505) illustrating movement thresholds).
	In regard of claim 3, Geisner et al., Bradski et al. and Inomata and Inomata further disclose the apparatus of claim 1, wherein the first movement threshold is selected based at least in part on a virtual movement state (See Figure 51 of Bradski et al. illustrating selection of threshold based at virtual movement state (5128) as discussed in paragraphs [0785-0786]).
	In regard of claim 4, Geisner et al., Bradski et al. and Inomata further disclose the apparatus of claim 3, wherein the virtual movement state is determined and based at least in part on the simulation of the one or more positional coordinates and the one or more movement parameters (See Figure 51 of Bradski et al. illustrating simulation (5106) for positional coordinates (5108) as discussed in paragraph [0783-0786]).
	In regard of claim 5, Geisner et al., Bradski et al. and Inomata further disclose the apparatus of claim 4, wherein the virtual movement state comprises a negative acceleration parameter exceeding a negative acceleration threshold (See at least paragraph [0987] of Bradski et al. discussing negative acceleration).
	In regard of claim 6, Geisner et al., Bradski et al. and Inomata further disclose the apparatus of claim 2, wherein each physical movement threshold of the plurality of physical movement thresholds is adjustable for a given user via the virtual reality device (See at least paragraphs [0200, 0266, 0275, 0301, 0479] of Bradski et al. discussing adjustment of physical movement thresholds for a given user)
	In regard of claim 7, Geisner et al., Bradski et al. and Inomata further disclose the apparatus of claim 2, wherein each physical movement threshold of the plurality of physical movement thresholds is dynamically updated over time based on historical movement parameters associated with a given user (See at least paragraph [0191] of Bradski et al. discussing real time adjustment of movement parameters).
	In regard of claim 8, Geisner et al., Bradski et al. and Inomata further disclose the apparatus of claim 1, wherein adjusting periphery occlusion associated with the virtual reality rendering comprises altering an area of pixels located along a periphery of each eye-specific frame of a frame of the virtual reality rendering (See at least Figure 25 of Bradski et al. wherein is shown that altering an area of pixels is provided of each eye-specific frame).
	In regard of claim 9, Geisner et al., Bradski et al. and Inomata further disclose the apparatus of claim 8, wherein altering the area of pixels comprises one or more of blurring each pixel of the area of pixels or applying a uniform color to each pixel of the area of pixels (See paragraph [0305, 0307, 0357, 0383, 0386, 0425] of Bradski et al. discussing blurring pixels)
	In regard of claim 10, Geisner et al., Bradski et al. and Inomata further disclose the apparatus of claim 8, wherein adjusting periphery occlusion further comprises adjusting a size of the area of pixels based in part on the first movement threshold (See at least Figures 20O, 25 of Bradski et al. and paragraphs [0265-0266, 1217] illustrating adjustment of size of the area of pixels based on movement see also paragraphs [0138-o139] of Geisner et al.).
	In regard of claim 11, Geisner et al., Bradski et al. and Inomata further disclose the apparatus of claim 1, wherein the virtual reality device comprise of a virtual reality headset device or virtual reality handheld device (See at least Figure 1A of Geisner et al. illustrating headset device (8)).
	In regard of claim 12, Geisner et al., Bradski et al. and Inomata further disclose the apparatus of claim 1, wherein the one or more positional coordinates are associated with a physical body of a user interacting with the virtual reality device (See at least Figure 3A of Geisner et al. illustrating physical body of user (193) recognition).
	In regard of claim 13, Geisner et al., Bradski et al. and Inomata further disclose the apparatus of claim 1, wherein the one or more movement parameters comprise one or more of acceleration, velocity, or direction of travel and are associated with a
rigid body representation of a physical body of a user interacting with the virtual reality device (See at least Figure 2B of Geisner et al illustrating accelerometer (132) as discussed in paragraph [0062]) .
	In regard of claim 14, Geisner et al., Bradski et al. and Inomata further disclose the apparatus of claim 1, further configured to generate and provide, a frame for rendering including the periphery occlusion (See at least Figure 3A of Geisner et al. illustrating the first processor (191) generating graphics processing unit (195) generating frame for rendering occlusion (302)).
	In regard of claim 16, Geisner et al., Bradski et al. and Inomata further disclose the apparatus of claim 14, wherein the apparatus is further configured to provide, a sequence of frames for rendering at a frame rate of at least 70 frames per second (See at least paragraph [0907] of Bradski et al. discussing that frame rate is 60 frames per second or greater).
	In regard of claim 17, Geisner et al., Bradski et al. and Inomata further disclose a computer program product comprising at least one non-transitory computer readable storage medium storing instructions that, when executed by at least one processor of an apparatus, configure the apparatus to: detect, one or more positional coordinates from a virtual reality device; detect, via the first processor, one or more movement parameters associated with a virtual reality rendering;  update a virtual reality rendering based at least in part on simulation of the one or more positional coordinates and one or more movement parameters; determine whether at least one of one or more movement parameters associated with a virtual reality rendering exceeds a first movement threshold; and upon determination, that at least one of the one or more movement parameters of the one or more movement parameters exceeds the first physical movement threshold, dynamically adjust, periphery occlusion associated with the virtual reality rendering to reduce vestibular-ocular conflict (See rejection of claim 1 provided above).
	In regard of claim 30, Geisner et al., Bradski et al. and Inomata further disclose the computer program product of claim 17, wherein the apparatus is further configured to generate and provide a frame for rendering including the periphery occlusion (See rejection of claim 14 provided above).
	In regard of claim 32, Geisner et al., Bradski et al. and Inomata further disclose the computer program product of claim 30, wherein the apparatus is further configured to provide a sequence of frames for rendering at a frame rate of at least 70 frames per second (See rejection of claim 16 provided above).
	In regard of claim 33, Geisner et al., Bradski et al. and Inomata further disclose a computer implemented method, comprising: detecting one or more positional coordinates from a virtual reality device; updating a virtual reality rendering based at least in part on simulation of the one or more positional coordinates and one or more movement parameters; determining whether at least one of one or more movement parameters associated with a virtual reality rendering exceeds a first movement threshold; and upon determination  that one or more movement parameters of the one or more movement parameters exceeds the first movement threshold, dynamically adjusting periphery occlusion associated with the virtual reality rendering to reduce vestibular-ocular conflict (See rejection of claim 1 provided above).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692